Citation Nr: 1112682	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board hearing in a November 2004 letter.  Thereafter, in August 2008, he notified the RO that he did not want any type of Board hearing and requested that his case be forwarded to the Board.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Veteran appealed the Board's November 2009 decision denying the Veteran's claim to a disability rating in excess of 50 percent and denying the Veteran's request to reopen his service connection claims for bilateral hearing loss and a left knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate Decision and to Remand in Part (Joint Motion).  In a September 2010 Order, the Court granted the motion, vacated the portion of the Board's November 2009 decision that denied a disability rating in excess of 50 percent for PTSD and the Veteran's request to reopen the service connection claims for bilateral hearing loss and a left knee disorder, and remanded the matter to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Joint Motion determined that a remand was necessary to comply with VA's duty to assist requirements.  The Veteran participated in VA PTSD group counseling administered by the Dallas Veteran Center while incarcerated in Seagoville, Texas.  These records have not been associated with the claims file.  Furthermore, in February 2011, the Veteran informed the Board that he has been undergoing treatment for PTSD at the VAMC in Scottsburg, Indiana.  Accordingly, the Board finds that a remand is necessary to attempt to obtain these records and associate them with the claims file. 

With respect to the Veteran's service connection claims for a left knee disorder and bilateral hearing loss, the Board notes that it has been several years since the claims file was developed.  VA may have pertinent VA treatment records that may show that the Veteran has a current diagnosis of a left knee disorder or hearing impairment.  Thus, the Board finds that the AMC/RO should attempt to obtain any outstanding VA treatment records with respect to his left knee and hearing loss.

Furthermore, the Board notes that the RO previously scheduled two VA audiological examinations for the Veteran; however, he failed to show for these examinations.  The Board would like to provide the Veteran with another opportunity to attend a VA examination to determine if he has a hearing impairment that meets the requirements for a hearing disability under VA regulations.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records related to the Veteran's PTSD, knee disorders and bilateral hearing loss to include treatment records with respect to his PTSD at the VA Medical Center in Scottsburg, Indiana and VA PTSD group counseling records dated between September 2002 to May 2003 administered by the Dallas Veteran Center while the Veteran was incarcerated at Seagoville, Texas.  If those records are not available, the RO should attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Thereafter, if the evidence of record indicates that the Veteran has a current left knee disorder, then provide the Veteran with a VA orthopedic examination to determine the identity and etiology of any left knee disorder that may be present.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left knee disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service to include the diagnosis of medial collateral ligament strain and any symptomatology shown in service.  The examiner should provide a complete rationale for all conclusions reached.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. Schedule the Veteran for a VA audiological evaluation to evaluate the nature and etiology of any hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing, including audiometry and speech recognition testing, and should note any reason for not reporting such test results.  The examiner should document the nature, extent and severity of exposure to loud noise during and after service.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether any hearing loss found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  A detailed rationale should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran.  

4. Upon completion of the foregoing, the RO should readjudicate the Veteran's increased rating claim for PTSD and his service connection claims for a left knee disorder and bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


